

EXECUTION VERSION




AMENDMENT NO. 1
Dated as of June 15, 2018
to
CREDIT AGREEMENT
Dated as of October 5, 2017
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of June 15, 2018 by and among
Unisys Corporation, a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors party hereto (collectively with the Borrower, the “Loan Parties”),
the financial institution listed on the signature pages hereof and identified as
a “New Lender”, and JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative
Agent (in such capacity, the “Administrative Agent”), under that certain Credit
Agreement dated as of October 5, 2017 by and among the Borrower, the Loan
Parties from time to time party thereto, the Lenders from time to time party
thereto and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.
WHEREAS, the Borrower desires to increase the Revolving Commitments under the
Credit Agreement pursuant to and in accordance with the terms and conditions of
Section 2.09(e) of the Credit Agreement;
WHEREAS, Santander Bank, N.A. has been identified as a new Lender (the “New
Lender”) willing to extend an incremental Revolving Commitment under the Credit
Agreement, and the Borrower, the Loan Parties, the New Lender, and JPMorgan, in
its capacity as Administrative Agent, Issuing Bank and Swingline Lender, have
agreed to amend the Credit Agreement to effect such increased Revolving
Commitment on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
other Loan Parties, the New Lender and JPMorgan hereby agree to enter into this
Amendment.
1.Increase to Aggregate Revolving Commitment; Amendments to the Credit
Agreement. Effective as of the date of satisfaction of the conditions precedent
set forth in Section 2 below, the parties hereto agree as follows:
(a)Pursuant to and in accordance with the terms and conditions of Section
2.09(e) of the Credit Agreement, the undersigned New Lender agrees to be bound
by the provisions of the Credit Agreement and agrees that it shall, on the date
of this Amendment, become a Lender for all purposes of the Credit Agreement to
the same extent as if originally a party thereto, with a Revolving Commitment of
$20,000,000. After giving effect to this Section 1(a), (i) the Aggregate
Revolving Commitment shall be $145,000,000 and (ii) the maximum aggregate amount
of future increases to the Revolving Commitment pursuant to Section 2.09(e)
shall be $5,000,000.
(b)The undersigned New Lender (i) represents and warrants that it is legally
authorized to enter into this Amendment; (ii) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable,


ACTIVE 232360353v.6



--------------------------------------------------------------------------------




and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment; (iii) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (v) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
(c)The undersigned New Lender’s address for notices for the purposes of the
Credit Agreement is as follows:
Santander Bank, N.A.
200 Park Avenue, 1st Floor
Florham Park, NY 07932
Attention: Keith Holler
Facsimile No: (973) 379-4217


(d)The Commitment Schedule to the Credit Agreement (after giving effect to the
New Lender Assignment (as defined below) and Section 1(a) hereto) is hereby
amended in its entirety to be in the form of the Commitment Schedule attached as
Annex I hereto.
2.Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that:
(a)the Administrative Agent shall have received counterparts of (i) this
Amendment duly executed by the Borrower, the other Loan Parties, the New Lender
and JPMorgan (in its capacity as Administrative Agent, Issuing Bank and
Swingline Lender) and (ii) an Assignment and Assumption dated as of the date
hereof (and to be effective substantially concurrently herewith) and entered
into by JPMorgan, as the assignor thereunder, and the New Lender, as the
assignee thereunder, providing for the assignment by JPMorgan of $2,500,000 of
its Revolving Commitment to the New Lender (the “New Lender Assignment”);
(b)the New Lender shall have received any fees due and payable to the New Lender
in connection with this Amendment on the date hereof;
(c)the Administrative Agent shall have received payment and/or reimbursement of
the Administrative Agent’s and its affiliates’ reasonable out-of-pocket expenses
(including, to the extent invoiced, reasonable out-of-pocket fees and expenses
of counsel for the Administrative Agent) in connection with the Credit
Agreement, this Amendment and the other Loan Documents; and
(d)the Administrative Agent shall have received such other documents,
instruments and agreements as the Administrative Agent may reasonably request
(including, without limitation, those agreements, documents, instruments and
other deliverables appearing in Annex II hereto).
3.Representations and Warranties of the Loan Parties. Each Loan Party hereby
represents and warrants as follows:


2

--------------------------------------------------------------------------------




(a)The execution, delivery and performance of this Amendment and the Credit
Agreement, as amended hereby, are within such Loan Party’s power and authority
and have been duly authorized by all necessary actions. This Amendment has been
duly executed and delivered by such Loan Party and this Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of such Loan Party and are enforceable against such Loan Party in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability.
(b)The execution, delivery and performance of this Amendment and the Credit
Agreement, as amended hereby, do not and will not: (i) contravene the terms of
such Loan Party’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or result in the creation of (or the requirement to
create) any Lien under, (x) any Material Contract, (y) any other document
evidencing any material Contractual Obligation to which such Loan Party is a
party or by which such Loan Party is bound or (z) any material order,
injunction, writ or decree of any Governmental Authority to which such Loan
Party or its Property is subject; or (iii) violate any material Requirement of
Law in any material respect; except with respect to any conflict, breach or
contravention (but not the creation of, or requirement to create, Liens)
referred to in clause (ii)(y), to the extent that such conflict, breach or
contravention would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(c)As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred that is continuing and (ii) the
representations and warranties of (or made with respect to) such Loan Party set
forth in the Credit Agreement, as amended hereby, and each Loan Document to
which it is a party are true and correct in all material respects with the same
effect as though made on and as of the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier is true and correct in all respects).
4.Reference to and Effect on the Credit Agreement.
(a)Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby. This Amendment is a Loan Document and shall
(unless expressly indicated herein or therein) be construed, administered, and
applied, in accordance with all of the terms and provisions of the Credit
Agreement.
(b)Each Loan Party (i) agrees that this Amendment and the transactions
contemplated hereby shall not limit or diminish the obligations of any Loan
Party arising under or pursuant to the Credit Agreement (including, without
limitation, the Loan Guaranty) and the other Loan Documents to which it is a
party (including, without limitation, each applicable Collateral Document), (ii)
reaffirms its obligations under the Credit Agreement and each and every other
Loan Document to which it is a party, (iii) reaffirms all Liens on the
Collateral which have been granted by it in favor of the Administrative Agent
(for itself and the other Secured Parties) pursuant to any of the Loan Documents
and all filings made with a Governmental Authority in connection therewith, and
(iv) acknowledges and agrees that, except as specifically modified above, the
Credit Agreement and all other Loan Documents executed and/or delivered by it in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed. Except with respect to the subject matter hereof, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver


3

--------------------------------------------------------------------------------




of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
(c)This Amendment is not in any way intended to constitute a novation of the
obligations and liabilities existing under the Credit Agreement and the existing
Loan Documents.
5.Governing Law. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.
6.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]




4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
BORROWER:


UNISYS CORPORATION




By: /s/ Shalabh Gupta                         
Name: Shalabh Gupta
Title: Vice President and Treasurer




OTHER LOAN PARTIES:


UNISYS HOLDING CORPORATION




By: /s/ John D. Bereschak                  
Name: John D. Bereschak
Title: Vice President and Treasurer


UNISYS NPL, INC.




By: /s/ John D. Bereschak                  
Name: John D. Bereschak
Title: Vice President and Treasurer


UNISYS AP INVESTMENT COMPANY I




By: /s/ John D. Bereschak                  
Name: John D. Bereschak
Title: Vice President and Treasurer




























Signature Page to Amendment No. 1 to Credit Agreement
Unisys Corporation



--------------------------------------------------------------------------------




SANTANDER BANK, N.A.,
as the New Lender




By: /s/ Pierre A. Deshiens                          
Name: Pierre A. Dishiens
Title: SVP




SANTANDER BANK, N.A.,
as the New Lender




By: /s/ Jeffrey G. Millmen                          
Name: Jeffrey G. Millmen
Title: Regional Credit Manager


Signature Page to Amendment No. 1 to Credit Agreement
Unisys Corporation



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and Swingline Lender




By: /s/ Alex Hechler                           
Name: Alex Hechler
Title: Authorized Signor




Signature Page to Amendment No. 1 to Credit Agreement
Unisys Corporation



--------------------------------------------------------------------------------





ANNEX I
RESTATED COMMITMENT SCHEDULE


Lender
Commitment
JPMorgan Chase Bank, N.A.
$60,000,000
Citizens Bank, N.A.
$22,500,000
Santander Bank, N.A.
$22,500,000
HSBC Bank USA, N.A.
$20,000,000
Bank of America, N.A.
$20,000,000
Total
$145,000,000





